United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 12, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-20781
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                         Plaintiff-Appellee,

                               versus

                           JULIO A. RAMOS,

                        Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:99-CR-457-4
                      --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Julio A. Ramos, federal prisoner # 60283-004, filed a motion

under FED. R. CRIM. P. 41 seeking the return of property seized

pursuant to his arrest on criminal charges.       The district court

denied the motion.

     Ramos then filed a FED. R. CIV. P. 60(b)(3) motion for relief

from the judgment denying the motion for return of property, and he

subsequently sought moved for leave to amend or supplement his Rule

60(b)(3) motion.     The district court, treating the latter as a


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 03-20781
                                    -2-

motion to vacate under 28 U.S.C. § 2255, denied the motion.                  The

district court also denied Ramos’s motion for clarification of its

ruling.   This appeal follows.

     Ramos argues that he was entitled to amend his Rule 60(b)(3)

motion.      He   also   contends    that   the   district   court   erred    in

construing his motion for leave to amend or supplement as a motion

to vacate.

     Because Ramos filed his motion for the return of property

after the completion of criminal proceedings, his motion should

have been treated as a civil action for the return of property

under 28 U.S.C. § 1331.        See Clymore v. United States, 217 F.3d

370, 373 (5th Cir. 2000).       We agree with Ramos that the district

court erred in treating his motion for leave to amend or supplement

as a motion to vacate.      See Castro v. United States, 540 U.S. 375,

383 (2003); Jones v. United States, 453 F.2d 351, 352 (5th Cir.

1972).    Accordingly, we VACATE the district court’s order denying

Ramos’s motion for leave to amend or supplement and we likewise

VACATE the order denying his motion for clarification.

     We note that the district court has not ruled on Ramos’s FED.

R. CIV. P. 60(b)(3) motion.         We REMAND for further proceedings not

inconsistent with this opinion.             Ramos’s motion for leave to

supplement the record is DENIED.             See Trinity Indus., Inc. v.

Martin, 963 F.2d 795, 799 (5th Cir. 1992).

     VACATED AND REMANDED; MOTION DENIED.